Filed 4/1/16 Estate of Blevins CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



Estates of BAILEY NICOLE BLEVINS
et al., Minors.
                                                                 D067653
SONJA K. BLEVINS,

         Petitioner and Appellant,                               (Super. Ct. No.
                                                                  37-2007-00101025-PR-GE-CTL)
         v.

HEATHER LEIGH BLEVINS,

         Objector and Respondent.


SELTZER CAPLAN McMAHON VITEK
et al.,

         Respondents.


         APPEAL from an order of the Superior Court of San Diego County, Julia C.

Kelety, Judge. Motion denied; order affirmed.

         Jennifer S. Betts, for Petitioner and Appellant.

         Valerie N. Lankford, under appointment by the Court of Appeal, for Objector and

Respondent.
       Seltzer Caplan McMahon Vitek and Parisa Weiss, Andrea N. Myers, for

Respondents.

       Sonja Blevins, as guardian of the estate of her daughters Bailey and Heather

Blevins, appeals an order denying her petition to terminate the guardianship, dispense

with an accounting, and for other relief. Sonja contends the court erred in various

respects by denying her petition and awarding attorney's fees to a guardian ad litem it had

appointed for Heather. We disagree with Sonja's contentions and affirm the order.

                     FACTUAL AND PROCEDURAL BACKGROUND

       As required by the rules of appellate procedure, we state the facts in the light most

favorable to the appealed order. (Orthopedic Systems, Inc. v. Schlein (2011) 202

Cal.App.4th 529, 532, fn. 1.) Additional facts will be discussed where relevant in the

following section.

       Sonja and her daughters Bailey and Heather entered into a settlement agreement

with the City of San Diego (City) to resolve claims arising from the accidental death of

Scot Blevins, Sonja's husband and the father of Bailey and Heather. (Blevins v. City of

San Diego (Super. Ct. San Diego County, 2006, No. GIC853685).)

       As part of the settlement, the City agreed to make periodic payments to Sonja,

Bailey, and Heather. The settlement agreement provided for monthly payments of

$1,100 to "Sonja Blevins as Guardian of the Estate of Bailey Blevins" from 2007 through

2014 and $1,100 to "Sonja Blevins as Guardian of the Estate of Heather Blevins" from

2007 through 2016. The settlement agreement also provided for increasing monthly

payments to "Sonja Blevins, Individually," structured as follows: $1,100 from 2007

                                             2
through 2014; $2,200 from 2014 through 2016; $3,300 for two months in 2016; and

$1,961.76 thereafter. Bailey and Heather also received lump sum payments on their

sixteenth birthdays, monthly college stipends ($1,000 for Bailey from 2014 through 2018

and $1,100 for Heather from 2016 through 2020), and semiannual college tuition

payments ($11,900.52 for Bailey from 2014 through 2018 and $13,500.37 for Heather

from 2016 through 2020). In the settlement agreement, the City reserved the right to

fund the payments through the purchase of an annuity from the Metropolitan Life

Insurance Company (MetLife Insurance) and to assign the obligation to make payments

to MetLife Tower Resources Group, Inc. (Tower).1

       The guardian ad litem for Bailey and Nicole, by and through her counsel Alan

Pinkerton (who was also counsel for Sonja), petitioned the trial court for approval of the

settlement agreement. The petitions described the periodic payments contained in the

settlement agreement, including the monthly payments of $1,100 to Sonja Blevins "as

Guardian of the Estate[s]" of Bailey and Heather. The petitions characterized the

payments to Sonja Blevins "as Guardian for the Estate[s]" of Bailey and Heather as

payments to or for the benefit of Bailey and Heather and as part of each minor's


1      The settlement agreement followed a written mediation agreement outlining the
terms of the settlement. Among other terms, the mediation agreement included the City's
commitment to pay $900,000 to Sonja, Bailey, and Heather "to be structured, all or part,
by agreement of plaintiffs." Sonja and her counsel requested quotations for structured
annuity policies from MetLife Insurance based on this sum. The quotations reflected
three annuities, one each for Sonja, Bailey, and Heather. The annuity quotation for Sonja
generally provided for monthly payments of $3,300 from 2007 through 2016 and
monthly payments of 1,961.76 thereafter. The annuities for Bailey and Heather generally
provided for the same lump sum payments on their sixteenth birthdays, monthly college
stipends, and semiannual college tuition payments described above.
                                             3
individual settlement. The petitions stated, "There is no guardianship of the estate of the

minor . . . . Petitioner requests that the balance of the proceeds of the settlement or

judgment be disbursed as follows . . . . [¶] $186,803.06 [or, for Heather, $207,340.59] of

money will be invested in a single-premium deferred annuity, subject to withdrawal only

upon the authorization of the court."

       The trial court approved the settlements. The court's orders described the payment

terms in the same manner as the petitions, including the two monthly payments of $1,100

to Sonja Blevins "as Guardian of the Estate[s]" of Bailey and Heather. Following

approval, MetLife Insurance issued three annuities, all of which were owned by Tower.

The first annuity named Sonja as the "Measuring Life" and provided for monthly

payments (to a payee designed by Tower) of $3,300 from 2007 through 2016 and

$1,961.76 thereafter. The second and third annuities named Bailey and Heather as their

respective "Measuring Li[ves]" and provided for the sixteen birthday, college stipend,

and college tuition payments described in the settlement agreement, all to payees

designated by Tower.

       Sonja, through counsel, petitioned the probate court for guardianship over Bailey

and Heather's estates. The petition explained the reason for the guardianship as follows:

"A settlement was reached in said case which included, inter alia, payments of $1,100 per

month for each of the minor children payable to petitioner as guardian of the estate of the

minor children. On November 8, 2006, [an] order was made in that proceeding

approving the compromise of the action and the settlement agreement reached by the

parties. . . . The appointment of petitioner as guardian for the estate of the minor

                                              4
children is necessary to carry out the terms of the minor's compromise." The probate

court approved the appointment.

       Sonja, through counsel, filed an initial inventory and appraisal of Bailey and

Heather's guardianship estates. Each included an appraisal of their structured settlement,

consistent with the disbursement statement in the petitions to approve Bailey and

Heather's settlements: $186,803.06 and $207,340.59. Sonja, again through counsel, later

obtained an order allowing her to support Bailey and Heather with their monthly

payments from the settlement.

       A year later, through counsel, Sonja filed a first accounting of the guardianship

estates. The accounting listed the monthly $1,100 payments to Bailey and Heather as

part of the guardianship. The structured settlements also continued to be included as

guardianship assets. The court approved Sonja's first accounting and awarded attorney's

fees from the guardianship estate. Soon thereafter, Sonja's counsel filed a motion to be

relieved and for additional attorney's fees, which the court granted.

       Sonja did not appear at the next scheduled review hearing, and the court

suspended her powers as guardian. The court directed the public guardian to take

custody of the guardianship funds and later appointed the public guardian to replace

Sonja. Sonia, in propria persona, filed an ex parte application to be reappointed as

guardian, alleging that she had miscalendared the date of the review hearing and appeared

in court a day late. The court denied the application without prejudice and ordered Sonja

to appear at the next scheduled hearing. Several months later, the court reappointed

Sonja as guardian.

                                             5
       Sonja, through her new attorneys Rosemary Perna and Camille Wang, filed a

second accounting of the guardianship estates. This accounting again listed the monthly

$1,100 payments to Bailey and Heather as part of the guardianship and the structured

settlements as guardianship assets. Sonja, though counsel, also filed a correction to the

first accounting to recharacterize the $1,100 monthly payments to the minors as transfers

between accounts (because the structured settlements were already valued as

guardianship assets) rather than receipts. The court approved the second accounting and

awarded attorney's fees from the guardianship estate. Approximately two years later,

Sonja's counsel filed a motion to withdraw. The court granted the motion and ordered

Sonja to file a third accounting.

       Sonja, in propria persona, filed a third accounting of the guardianship estates. The

third accounting continued to list the structured settlements as guardianship assets,

though Sonja modified the appraisals to add Bailey and Heather's interest in the annuity

for which Sonja was the "Measuring Life" (and which paid Bailey and Heather's $1,100

monthly payments) and to remove certain interests in the annuities for which Bailey and

Heather were the "Measuring Li[ves]." The third accounting continued to list the $1,100

monthly payments to the minors as transfers.

       Sonja's former counsel (Rosemary Perna) filed a petition for immediate payment

of attorney's fees from the annuities. Sonja, now represented by attorney Jennifer Betts,

objected. The court requested that Sonja, through counsel, file an amended third

accounting, deferred decision on Perna's petition for immediate payment, and scheduled a

status conference.

                                             6
       In advance of the status conference, Sonja, through counsel, filed a petition to

dispense with the need for a third accounting and to terminate the guardianship, among

other relief. Sonja claimed that the structured settlements were not owned by the minors

or part of the guardianship estate and thus should not have been considered guardianship

assets. After the structured settlements were removed, in Sonja's view, the assets of the

guardianships would be exhausted. Sonja therefore requested that the guardianships be

terminated. With the petition, Sonja submitted corrected inventories and appraisals for

Bailey and Heather's guardianship estates. The appraisals, which were signed by a

probate examiner, listed the value of Bailey and Heather's structured settlements as

"$N/A." The appraisals stated that the settlements were "mistakenly included as an asset

of the guardianship estate" and the corrected appraisal "deletes the above-described

item . . . as an asset of the guardianship estate." (Capitalization omitted.)

       At the status conference, the court continued the hearing on the pending petitions

and, on its own motion, appointed Parisa Weiss as guardian ad litem for Heather.2

Sonja's counsel (Jennifer Betts) contacted Weiss and expressed her concern that Weiss

had a conflict of interest because Betts previously consulted another attorney at Weiss's

law firm (Seltzer Caplan McMahon Viteck) on a personal matter unrelated to the

guardianship proceedings. Betts did not retain the attorney or Weiss's firm. Weiss filed

an ex parte application notifying the probate court of Betts's concern. In the application,



2       Weiss was appointed under her former name, Parisa Farokhi. By the time of the
status conference, Bailey had attained majority. Her guardianship therefore terminated
by operation of law. (See Prob. Code, § 1600, subd. (a).)
                                              7
Weiss argued that the consultation did not create a conflict of interest and requested that

the court confirm her appointment as Heather's guardian ad litem. Betts did not appear at

the hearing on Weiss's ex parte application, and the court confirmed Weiss's appointment.

       Weiss submitted a report to the court as guardian ad litem for Heather. Weiss

recommended that Sonja's petition be denied. Weiss's report recounted the underlying

litigation and settlement that led to the guardianship proceedings. Weiss's report stated

she had corresponded with Sonja, her counsel, and Heather's guardian ad litem in the

underlying litigation. Weiss also met with Heather, who said she supported the relief

sought by Sonja in her petition. Weiss concluded that a portion of the structured

settlement should be included as an asset of Heather's guardianship estate. Weiss also

concluded that no grounds existed to terminate the guardianship. Weiss believed the

information provided by Sonja was "unclear and incomplete" and "[i]t is in HEATHER's

best interest for the Court to deny the relief requested by [Sonja]." Weiss requested an

award of $8,975 in attorney's fees from the guardianship estate for her work.

       Sonja, through counsel, objected to Weiss's report on various grounds, including

that Weiss misconstrued Sonja's inventory and appraisal of the guardianship assets.

Sonja also objected to Weiss's request for attorney's fees. Sonja disputed the substance of

Weiss's report, asserted that Weiss had a conflict of interest, and alleged that Weiss's

work had not benefitted Heather.

       The probate court denied Sonja's petition. The court found that the order

approving Heather's settlement in the underlying litigation expressly required a

guardianship: "While it is technically accurate to say that the court did not order Mrs.

                                              8
Blevins to petition for appointment of a guardian, both orders expressly provide that the

payments to each of the minors during their minority be made payable to 'Sonja K.

Blevins as Guardian of the Estate of" each minor." The court agreed the structured

settlement annuities were not owned by the guardianship estate but found that fact

irrelevant: "[I]t is the periodic payments that are the subject of the guardianship estate,

not the annuities themselves." The court ordered Sonja to file an accounting of the

periodic payments to the guardianship estates. The court also granted Weiss's fee request

in a reduced amount ($7,180) and discharged her as Heather's guardian ad litem. Sonja

appeals.

                                       DISCUSSION

                                              I

       Weiss, identifying herself as guardian ad litem for Heather, moved to dismiss

Sonja's appeal. Weiss argued that Sonja's notice of appeal was untimely based on the

probate court clerk's service of the appealed order under the California Rules of Court,

rule 8.104(a)(1)(A)3 and based on Perna's service of the court's order under rule

8.104(a)(1)(B). Weiss also argued that Sonja's notice of appeal was invalid because it

was filed in propria persona. (See J.W. v. Superior Court (1993) 17 Cal.App.4th 958,

968.) Sonja opposed the motion. This court denied Weiss's motion in part to the extent it

claimed Sonja's notice of appeal was untimely under rule 8.104(a)(1)(A). This court also

directed Sonja to retain counsel, which Sonja did. This court, however, deferred Weiss's



3      Further rule references are to the California Rules of Court.
                                              9
motion to this panel to the extent it claimed untimeliness based on rule 8.104(a)(1)(B).

We therefore consider Weiss's contention here.

       Weiss alleges that Perna served notice of entry of the appealed order on December

2, 2014. Sonja did not file her notice of appeal until February 18, 2015. Assuming

Perna's service was effective, Sonja's notice of appeal would be untimely under rule

8.104(a)(1)(B). Sonja contends, however, that Perna did not comply with the rule

because she did not serve a proof of service with her notice of entry of the order. (See

rule 8.104(a)(1)(B) [requiring service of "a document entitled 'Notice of Entry' of

judgment or a file-endorsed copy of the judgment, accompanied by proof of service"].)

       We agree with Sonja that the record does not show Perna served her notice of

entry of the order "accompanied by proof of service" as required by the rule. The notice

of entry of order filed in the trial court does not include proof of service. Instead, Perna

filed a declaration of service as a separate document. The declaration of service

identifies only the notice of entry of the order as the served document, and not any

declaration or proof of service. The declaration of service also does not indicate it was

attached to the notice of entry of the order (e.g., by using the phrase "foregoing

document" to describe the notice of entry) or was otherwise served with the notice of

entry of the order.

       Although we invited the parties to provide further briefing on Weiss's motion to

dismiss in their merits briefing, and Weiss (representing Seltzer Caplan McMahon Vitek)

did so, Weiss does not respond to Sonja's argument on this point. Weiss states, "Ms.

Perna served Appellant with a Notice of Entry on December 2, 2014," but she does not

                                             10
mention proof of service. Heather's brief, which supports Weiss's position on this issue,

also does not address this argument.

       Without evidence in the record that Perna's notice of entry of the order was

"accompanied by proof of service," as required by the rule, Perna's notice was not

effective to trigger the 60-day time period to appeal. (See Thiara v. Pacific Coast Khalsa

Diwan Society (2010) 182 Cal.App.4th 51, 57.) Sonja therefore had 180 days after entry

of the order in which to appeal. (See rule 8.104(a)(1)(C).) Sonja's notice of appeal was

filed within that period. Weiss's motion to dismiss this appeal as untimely (and for

related sanctions) is therefore denied.4 Given this conclusion, we need not consider the

alternative arguments Sonja raises in her opposition to the motion.




4       Similarly, we deny Seltzer Caplan McMahon Vitek's request in its respondent's
brief for attorney's fees in this appeal under Code of Civil Procedure section 907. The
firm's request is procedurally improper because it did not file a separate motion for
sanctions. (See rule 8.276; Kajima Engineering & Construction, Inc. v. Pacific Bell
(2002) 103 Cal.App.4th 1397, 1402 (Kajima).) Moreover, the request is based on the
alleged untimeliness of Sonja's appeal. Because we conclude Sonja's appeal is timely, it
is not frivolous for that reason.
        We also deny Sonja's request to strike Seltzer Caplan McMahon Vitek's brief on
the grounds that the firm is not properly a party to this appeal. Seltzer Caplan McMahon
Vitek is Weiss's firm, and Weiss is the lead attorney for the firm in this appeal. Weiss
and her firm benefit from the award of fees to Weiss as Heather's guardian ad litem.
Because Sonja challenges that fee award in this appeal, Weiss and her firm are properly
parties to this appeal as respondents. (See, e.g., Estate of Wong (2012) 207 Cal.App.4th
366, 370.) To the extent any procedural irregularity results from naming the firm, rather
than Weiss, as the respondent party in the firm's brief, Sonja has shown no prejudice and
we may disregard any such irregularity. (See rule 8.204(e)(2)(C).) Sonja likewise has
shown no grounds for her own request for attorney's fees on appeal in her reply brief, and
we deny it on both procedural and substantive grounds. (See Code Civ. Proc., § 907;
Kajima, supra, 103 Cal.App.4th at p. 1402.)
                                            11
                                              II

       In her appeal, Sonja contends the probate court erred by denying her petition to

terminate the guardianship, dispense with an accounting, and for other relief. Our

standard of review depends on the parties' contentions on appeal. "The resolution of a

legal dispute involves three steps: (1) establishing the facts; (2) determining the

applicable law; and (3) applying the law to the facts. [Citation.] 'The first step,

determining the relevant facts, is committed to the trier of the facts and is reviewed on

appeal with deference to the factfinder's decision by applying the venerable substantial

evidence test. [Citations.] We view the evidence in a light most favorable to the trial

court's decision, resolving all conflicts in the evidence and drawing all reasonable

inferences in support of that court's findings. [Citation.] In short, we review the

evidence but do not weigh it; we defer to the trial court's findings to the extent they are

supported by substantial evidence.' " (Guardianship of Vaughn (2012) 207 Cal.App.4th

1055, 1067.) "With respect to the second step in the resolution process, determining the

applicable law, we independently review all issues of law raised by the parties." (Ibid.)

The third step, application of the law to the facts, is reviewed under the circumstances

here for abuse of discretion. (See Guardianship of K.S. (2009) 177 Cal.App.4th 1525,

1530.) "An abuse of discretion is only demonstrated when no reasonable judge could

have made the challenged order." (In re Marriage of Barth (2012) 210 Cal.App.4th 363,

374.) "The party challenging the order has the burden to show that the court abused its

discretion or that the order was not supported by substantial evidence." (Guardianship of

K.S., supra, 177 Cal.App.4th at p. 1530.)

                                             12
       Sonja first contends the probate court erroneously relied on the doctrine of res

judicata to credit the orders approving the minors' settlements and to reject her argument

that guardianships were not intended to be part of the settlement of the underlying

litigation. Sonja has not shown, however, that the court relied on that doctrine. Our

review of the record likewise reveals nothing indicating the court did so (or indeed

logically could do so). The court referenced the orders approving the settlements as

evidence of the legal framework through which Bailey and Heather were to receive their

settlements. Neither Sonja nor Bailey or Heather was seeking to relitigate the underlying

controversy between them and the City. Res judicata simply does not apply. Moreover,

as we will discuss, the court's finding that the minors' guardianships were intended to be

part of the settlement is amply supported by the evidence, including the settlement

agreement, the orders, and numerous court filings.

       Sonja next contends the court misconstrued her corrected inventories and

appraisals, which valued Bailey and Heather's structured settlements as "$N/A." Sonja

claims the court misinterpreted "$N/A" as "$0," but she does not persuasively explain

why the court was bound by the appraisal or why this alleged misinterpretation led to an

erroneous decision or abuse of discretion. The court's order shows that it accepted

Sonja's view that Bailey and Heather (or their guardianship estates) did not own the

structured settlements as embodied by the annuities. The court found, however, that this

fact was irrelevant. Bailey and Heather were entitled to periodic payments under their

settlement agreement. Those payments are assets the guardianship was intended to

protect.

                                            13
       Sonja claims the court's interpretation of these payments was erroneous. We

review the court's finding for substantial evidence.5 (See Guardianship of Vaughn,

supra, 207 Cal.App.4th at p. 1067.) The record here shows that the settlement agreement

(signed by Sonja, her counsel, and the minors' guardian ad litem in the underlying

litigation), the petitions to approve the settlement, and the approval orders all

contemplated monthly payments to the minors during their minority as settlement of the

minors' claims against the City. For example, the petitions specifically described the

monthly payments as part of the settlement of Bailey and Heather's claims, payable for

the benefit of Bailey and Heather. The record shows that Sonja had no interest in these

payments, apart from her status as the guardian of Bailey and Heather's estates who

would have custody of the payments during their minority. (The settlement agreement,

petitions, and orders identified "Sonja Blevins as Guardian of the Estate[s]" of Bailey and

Heather as the recipient of the minors' periodic payments.) As an individual, Sonja

received her own periodic payments, identified separately in the settlement agreement.


5       Citing Code of Civil Procedure section 909, Sonja contends we may review this
determination de novo. Sonja is mistaken. "[T]he statute did not affect the respective
provinces of the trial and reviewing courts, nor change the established rule against
appellate weighing of evidence." (Monsan Homes, Inc. v. Pogrebneak (1989) 210
Cal.App.3d 826, 830.) "Although this statute permits an appellate court to receive new
evidence, the 'circumstances under which an appellate court can receive new evidence
after judgment, or order the trial court to do so, are very rare. For this court to take new
evidence pursuant to statute (Code Civ. Proc., § 909) . . . , the evidence normally must
enable the Court of Appeal to affirm the judgment [or in this case, order], not lead to a
reversal. [Citations.] The power to take evidence in the Court of Appeal is never used
where there is conflicting evidence in the record and substantial evidence supports the
trial court's findings.' " (J.J. v. County of San Diego (2014) 223 Cal.App.4th 1214, 1227,
fn. 4.) Sonja also contends the standard of abuse of discretion may apply. Our
conclusion would be unchanged under the abuse of discretion standard.
                                             14
This evidence amply supports the probate court's finding that the periodic payments were

intended to be made to the minors during their minority under protection of a

guardianship.

       Sonja focuses on allegedly contrary evidence, including the mediation agreement

that left the structure of the settlement up to plaintiffs, pre-settlement quotations for

annuities from MetLife Insurance (which do not mention guardianships), and monthly

annuity checks (which are payable to Sonja without mention of a guardianship). Sonja

also points to alleged incompetence and malpractice committed by her attorney in the

underlying litigation and by her prior attorneys in the guardianship proceedings. Sonja

claims these attorneys improperly structured the settlement to include a guardianship

requirement or erroneously advised Sonja that guardianships were necessary after the

settlement had been approved.

       Even assuming this evidence supports Sonja's interpretation of the periodic

payments, our standard of review precludes us from reweighing this evidence on appeal.

The probate court was entitled to disregard Sonja's allegations and credit the documents

surrounding the settlement, its approval, and the inception of guardianship proceedings in

deciding whether guardianships were intended. As the probate court explained in its

order denying Sonja's petition, "Finally, Mrs. Blevins argues that the periodic payments

were not intended to be paid to a guardianship estate. Certainly it was the intention of the

petitioner's civil attorney, as set forth in the petition seeking approval of the Civil Orders;

it was the intention of Judge Vargas, who expressly required that payments be made to a

guardianship estate; and it was the intention of Rose Laski, who was the Guardian Ad

                                              15
Litem for the children in the civil action, and who requested in her petition that the

payments be made to the guardian of the children's estate. [¶] Perhaps Mrs. Blevins

intended or wished something different. No doubt she would have preferred to have had

unfettered control of the children's money. However, Mrs. Blevins may have forgotten

that the children were themselves parties to the civil action; that they asserted their own

claims, separate from hers; and that the settlement provided payments that belonged to

them, not to Mrs. Blevins. " The evidence Sonja cites does not make the probate court's

finding on this issue unreasonable. Sonja has not shown the court erred by denying her

petition.

                                             III

       Sonja also contends the court erred by not modifying its prior awards of attorney's

fees to Sonja's attorneys and by awarding attorney's fees to Weiss as Heather's guardian

ad litem. As Sonja suggests, we review the court's order for abuse of discretion.6 (See

Kasperbauer v. Fairfield (2009) 171 Cal.App.4th 229, 234; Estate of Vokal (1953) 121

Cal.App.2d 252, 260-261.) We presume the probate court's order to be correct; Sonja

must affirmatively demonstrate error. (In re Marriage of Arceneaux (1990) 51 Cal.3d

1130, 1133; see Guardianship of K.S., supra, 177 Cal.App.4th at p. 1530.)

       Sonja contends her prior attorneys made errors in their inventories, appraisals, and

accountings submitted to the court in connection with the guardianship. Sonja has not

shown, however, how these alleged errors preclude any award of attorney's fees. In light


6     We reject Sonja's alternative suggestion that de novo review is appropriate based
on Code of Civil Procedure section 909. (See fn. 5, ante.)
                                             16
of the probate court's conclusion regarding the necessity of the guardianships and its

characterization of the periodic payments, the probate court was entitled to find that

Sonja's prior attorneys' alleged errors were not so serious as to preclude awards of

attorney's fees. Sonja has not shown the probate court abused its discretion in this regard.

       Sonja also contends the awards to her prior attorneys were excessive in light of the

size of the guardianship estates. While the size of a guardianship estate is a relevant

consideration in determining the reasonableness of attorney's fee requests, it is not

determinative. (See Conservatorship of Levitt (2001) 93 Cal.App.4th 544, 549-550;

Estate of Meritt (1950) 98 Cal.App.2d 70, 76.) Sonja retained these attorneys and

requested their work. The volume of their work reflected, in large part, Sonja's desire to

use the guardianship funds to support Bailey and Heather during their minority and the

concomitant need to account for such use. While Sonja may now disagree with the

manner in which they represented her, that disagreement does not compel the probate

court to modify its prior awards. Sonja has not shown the court abused its discretion in

awarding attorney's fees for the work Sonja's prior attorneys performed in connection

with the guardianships or in refusing to modify those awards. (See Estate of Meritt,

supra, 98 Cal.App.2d at pp. 77-78.)

       Sonja attacks the probate court's award of attorney's fees to Weiss, as guardian ad

litem for Heather, on numerous grounds. Many of her attacks rely on unsupported

speculation that Weiss ignored various conflicts of interest, that Weiss was protecting the

interests of Sonja's prior attorneys rather than Heather, and that Weiss working in concert

with those prior attorneys and the public guardian. Such speculation is insufficient to

                                             17
show abuse of discretion, and we find Sonja's arguments unpersuasive. Sonja also

contends the probate court should have recused itself for bias or made specific factual

findings Sonja requested. Sonja provides no relevant authority or reasoned argument in

support of either contention. These contentions are therefore waived on appeal. (See

Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 956.) Even

considering these contentions on their own terms, we find them unpersuasive. Sonja

further contends Weiss's appointment amounted to an improper advisory opinion, but the

probate court's authority to appoint a guardian ad litem is well-settled. (See Prob. Code,

§ 1003.) As part of her appointment, a guardian ad litem may participate in the

proceedings and make her views known, as Weiss did here.

       Sonja also claims the court's award of $7,180 in attorney's fees to Weiss was

excessive given the size of the guardianship estate. Here, the guardianship estate, as

interpreted by the probate court, consisted of monthly payments of $1,100 for Heather's

benefit. As we have noted, the size of a guardianship estate is a relevant consideration in

determining the reasonableness of attorney's fee requests. (See Conservatorship of Levitt,

supra, 93 Cal.App.4th at p. 549.) The probate court expressly considered the relationship

between Weiss's fee request and the size of the guardianship estate, and it did not award

the full amount Weiss requested because of "the small size of the guardianship estate."

Moreover, Weiss's services were substantial: she conducted extensive factual

investigation, reviewed the guardianship proceedings and Sonja's petition, drafted and

submitted a detailed report, and submitted detailed time records regarding her work as

guardian ad litem. The subject of Weiss's work, Sonja's petition, raised significant issues

                                            18
including the propriety of the guardianship itself. In light of this evidence, the probate

court's award of attorney's fees was reasonable. It was not an abuse of discretion. (See

Estate of Turino (1970) 8 Cal.App.3d 642, 649-650; see also Estate of Meritt, supra, 98

Cal.App.2d at pp. 77-78.) Sonja's contrary arguments are unpersuasive.7




7        In her reply brief, Sonja repeats verbatim the opposition she filed in the probate
court to Weiss's fee request. This recitation, spanning 14 single-spaced pages, ignores
the legal standards on appeal as well as the proper format of appellate briefing. It does
little to advance Sonja's arguments in this court.
                                             19
                                       DISPOSITION

       Parisa Weiss's motion to dismiss is denied. The order is affirmed. In the interests

of justice, the parties shall bear their own costs on appeal.




                                                                           O'ROURKE, J.

WE CONCUR:


              NARES, Acting P. J.


                          IRION, J.




                                              20